DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al (US Pub 2013/0107476).
Regarding claim 13, Wright (fig. 5) teaches a display device comprising:
a substrate (substrate 22, [0026]) having a plurality of through holes (“via holes such as via hole 72”, [0072]); 

a signal line (contact trace 62, [0028]) disposed on the substrate and extended in the through holes; 
a driving circuit board (circuitry 84, [0030]) disposed at a lower surface of the substrate; and 
a conductive connector (conductive material 82, [0030]) electrically connecting the signal line and the signal pads with the driving circuit board.
Regarding claim 14, Wright (fig. 5) teaches the display device according to claim 13, wherein each of the signal pads (60) comprises:
a first pad electrode (upper portion of conductive structure 60) disposed on an upper surface of the substrate; and 
a second pad electrode (conductive sidewall 60) connected to the first pad electrode and disposed on a side surface of the substrate exposed through the corresponding one of through hole.
Regarding claim 19, Wright (fig. 3) teaches the display device according to claim 13, wherein the through holes (vias 28A-28C, [0023]) are laterally adjacent to ones of the signal pads and disposed to alternate each other.
Regarding claim 20, Wright (fig. 5) teaches the display device according to claim 13, further comprising a light-emitting element (light emitting diode 14, [0013]) disposed on the substrate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Wang et al (US Pub 2017/0168025).
Regarding claim 16, Wright teaches the through holes (72), but does not teach wherein each of the through holes has a width gradually reduced as the through hole extends from the upper surface of the substrate to the lower surface of the substrate.
Wang (fig. 2A) teaches wherein each of the through holes (through holes 13, [0022]) has a width (W) gradually reduced as the through hole extends from the upper surface (second surface 1b) of the substrate (substrate 1) to the lower surface (first surface 1a) of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the through holes 72 of Wright with the through holes 13 of Wang in order to reduce “deformation or breakage of the electrode pads 11 and 12 due to stress” as taught by Wang, [0026].
Regarding claim 17, Wright teaches the through holes (72), but does not teach wherein each of the through holes has a width gradually reduced in a stepwise manner as the through hole extends from the upper surface of the substrate to the lower surface of the substrate.
Wang (fig. 2C) teaches wherein each of the through holes (13) has a width gradually reduced in a stepwise manner (stepwise manner, [0022]) as the through hole extends from the upper surface (1b) of the substrate to the lower surface (1a) of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the through holes 72 of Wright with the through holes 13 of Wang in order to reduce “deformation or breakage of the electrode pads 11 and 12 due to stress” as taught by Wang, [0026].
Regarding claim 18, Wright teaches the through holes (72), but does not teach wherein each of the through holes has a uniform or gradually reduced width at a portion thereof extending from the upper surface of the substrate toward an inside of the substrate while having a gradually increased width at a portion thereof extending from the lower surface of the substrate towards the inside of the substrate.
Wang (fig. 2A) teaches wherein each of the through holes (through holes 13, [0022]) has a uniform or gradually reduced width at a portion (Hb) thereof extending from the upper surface (second surface 1b) of the substrate (1) toward an inside of the substrate while having a gradually increased width at a portion (Ha) thereof extending from the lower surface (first surface 1a) of the substrate towards the inside of the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the through holes 72 of Wright with the through holes 13 of Wang in order to reduce “deformation or breakage of the electrode pads 11 and 12 due to stress” as taught by Wang, [0026].

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the conductive connector is surrounded by the second pad electrode of the corresponding one of the signal pads in the corresponding through hole.
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken along or in combination, fails to teach or reasonably suggests wherein the conductive connectors are surrounded by the corresponding signal pad in a corresponding one of the through holes (claim 1); and an apparatus for manufacturing a display device including conductive connectors connected to signal pads within through holes formed at a substrate comprising: a printing plate printed with the conductive connectors, which is in a paste phase; and an elastic jig provided with suction holes, the elastic jig sucking the conductive connectors through the suction holes and injecting the sucked conductive connectors into the through holes, wherein the elastic jig injects the conductive connectors into the through holes such that the conductive connectors are surrounded by the signal pads disposed within the through holes, respectively (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892